 

[image_001.jpg]

 

Joseph D. Spain

3008 Pleasant Colony Dr

Lewis Center, OH 43035

 

February 19, 2018

 

Dear Joe,

 

Amendment to Offer of Employment: Severance

 

As an Executive of the Company, you are eligible to receive severance pay in the
event your employment is terminated for qualifying reasons.

 

●Upon termination by the Company without cause or upon termination by you for
“good reason” (i.e., material reduction of duties or base salary/bonus
opportunity), and subject to certain notice and cure provisions, you would be
eligible to receive any accrued but unpaid salary through the date of
termination, plus continued payment of base salary and medical and dental
benefits for 3 months.

 

●If such a qualifying termination occurs within 90 days before or one year after
a change in control of the Company, you would be eligible to receive accrued but
unpaid salary through the date of termination plus continued payment of base
salary and medical and dental benefits for 6 months.

 

This eligibility does not modify the “at-will” nature of your employment. The
terms and conditions of the severance available to you will be set forth in your
revised formal employment agreement and will require you to sign a full release
in favor of the Company at the time of termination in order to be eligible.

 



Yours sincerely,       /s/ James F. DeSocio       James F. DeSocio   President &
CEO   Intellinetics, Inc.  

 





Signed /s/ Joseph D. Spain   Date 2/19/18 Joseph D. Spain    





 



   

 

 

